DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, and 19are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koerner (U.S. 2011/0290833).
As for Claim 1, Koerner discloses a means for magnetically tethering a hand to a dental utility device, comprising: 
(a) an adjustable silicone wrist band (30) containing at least two magnets (22 and 52); 
(b) a clasp containing a magnet base (see Annotated Fig.) and a prong (see Annotated Fig.); and 
(c) the prong is secured to a dental utility device (4).
2. (Currently amended) The means for magnetically tethering a hand to a dental utility device of Claim 1 wherein the adjustable silicone wrist band has two magnets (see Annotated Fig.).
3. (Currently amended) The means for magnetically tethering a hand to a dental utility device of Claim 1 wherein the dental utility device is either a cord, tube, or hose (4).
4. (Currently amended) The means for magnetically tethering a hand to a dental utility device of Claim 1 wherein the prong has a lumen diameter (see Annotated Fig.).
9. (Currently amended) The means for magnetically tethering a hand to a dental utility device of Claim 4 wherein the prong has a lumen diameter of 15 mm.
As for Claim 10, Koerner discloses a kit comprising: 
(a) at least one adjustable silicone wrist band containing at least two magnets (see Annotated Fig.); 
(b) at least one clasp containing a magnet base (see Annotated Fig.); and 
(c) a prong (see Annotated Fig.) wherein the prong is secured to a dental utility device.
11. (Original) The kit of Claim 10 wherein the adjustable wrist band contains two magnets (see Annotated Fig.).
12. (Original) The kit of Claim 10 wherein the clasp contains a magnet base and a prong (see Annotated Fig.).
13. (Original) The kit of Claim 12 wherein the prong has a lumen diameter (see Annotated Fig.).
19. (Original) The kit of Claim 11 wherein the dental utility device is cord, tube, or hose (4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koerner (U.S. 2011/0290833).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the lumen diameter limitations disclosed by Applicant in claims 5, 7, 14, and 16, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.
Koerner discloses the claimed invention, in particular the prong is round-shaped, except for the prong is U-shaped.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the prong U-shaped, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677